                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,
                                            Case No. 18-20421
v.
                                            HON. GEORGE CARAM STEEH
CRAIG DAVID EVANS,

     Defendant.
____________________________/


                 OPINION AND ORDER DENYING DEFENDANT’S
                  MOTIONS TO SUPPRESS (DOCS. 20 and 21)

          Before the court are two motions filed by Defendant, seeking to

suppress his statements and evidence obtained pursuant to a search

warrant. The court held an evidentiary hearing on November 27, 2018.

The parties filed supplemental briefs on January 18, 2019. For the reasons

explained below, Defendants’ motions are denied.

                             BACKGROUND FACTS

     I.      Grounds for Search Warrant

          Defendant Craig David Evans has been charged with one count of

receipt of child pornography and one count of possession of child

pornography. Defendant came to the attention of law enforcement when

he was charged with domestic violence against his “fiancé” (known as V1)
in January 2018. See Search Warrant Affidavit at ¶¶ 7-8. Subsequently, in

May 2018, Defendant contacted the United States Citizen and Immigration

Services (“USCIS”) and spoke with Immigration Officer Adam Bailey.

Defendant told Bailey that he wanted to have V1 deported because she did

not want to live with him anymore. Id. at ¶ 9. Defendant stated that he had

been arrested for domestic violence against V1, but that he did not do

anything wrong. He told Bailey that he was not a “predator” and that V1

decided to dress up with Hello Kitty products on her own. Id. at ¶ 10. Bailey

tried to get more information, but it seemed difficult for Defendant to “keep

a straight train of thought.” Id. Defendant stated that “he had plenty of

pictures and videos to provide that V1 was willing and that he was not a

predator.” Id. Defendant told Bailey that V1 was eighteen years old at the

time they married so “nobody can say anything.” Id.

       On May 16, 2018, Defendant visited USCIS a second time. He “had

a hearing in his domestic violence case, and was upset that the victim was

there, and believed that USCIS should have deported the victim from the

country, and she shouldn’t have been there.” Hearing TR at 17-18 (Doc.

34).

       On May 30, 2018, agents spoke to V1. See Search Warrant Affidavit

at ¶ 12. She told them that she met Defendant in 2017 in the Philippines.

                                      2
V1’s mother created an online profile for her, when she was seventeen

years old, without V1’s knowledge. Defendant communicated with V1’s

mother online, who was pretending to be V1. V1’s mother arranged a

meeting between V1 and Defendant, who traveled to the Philippines when

V1 was seventeen. V1’s mother told V1 that she was to marry Defendant.

V1 did not want to be married, but her mother told her that she did not have

a choice. Id.

      Dressed in a traditional wedding outfit by her mother, V1 first met

Defendant at an airport in the Philippines. Id. at ¶ 13. As soon as they met,

Defendant forcefully kissed V1 on the lips against her will. Id. They later

went to a hotel, where Defendant forcefully kissed V1 again and touched

her breasts. He set up a video camera and recorded/took pictures of V1

naked.

      Defendant left the next day, but returned to the Philippines shortly

after V1 turned eighteen. According to V1, her mother and Defendant

planned to get V1 drunk. Her mother told V1 that she would give V1 and

Defendant two hours alone, and that V1 would not be able to leave until

she had sex with Defendant. V1 said that she did not want to, but

Defendant said it was “okay because they were married.” Id. at ¶ 15. V1

stated that Defendant had her “jerk” his privates and she complied because

                                      3
she felt she did not have a choice. Id.

      V1 came to the United States to live with Defendant on February 25,

2017. They lived in Sterling Heights, Michigan, with Defendant’s adult

daughter and twelve-year-old son. According to V1, Defendant began

drinking and became abusive when his adult daughter moved out in June

or July 2017. V1 said that Defendant “began watching videos of young

girls, about five to eight years old, dancing, wearing bikinis, and sometimes

naked” on a laptop. Id. at ¶ 17. V1 saw him “multiple times masturbating to

the videos.” Id. V1 saw Defendant watching a video of a naked girls, about

seven years old, which he claimed to have found on YouTube. When V1

asked if she would be able to find the video on YouTube, Defendant said

she could not. V1 said that V1’s mother had sent a video to Defendant of

V1’s younger sister (a minor) dancing in nothing but a long shirt. V1 said

that Defendant wanted to have V1 and his twelve-year-old son have sex so

he could record it. Id. at ¶ 17.

      V1 stated that Defendant would constantly try to record and

photograph her naked. Defendant took pictures of V1 naked while she was

in the Philippines, although she is unsure of whether the pictures showed

her lower private area. Defendant threatened to post the pictures/videos

online if V1 did not comply with his demands when she was in the United

                                      4
States. Id. at ¶¶ 18-19.

      U.S. Border Patrol Agent Robert Galbreath submitted an application

for a search warrant for Defendant’s residence, which included the above

information in the supporting affidavit. On June 7, 2018, Magistrate Judge

Anthony P. Patti signed the search warrant, which authorized a search of

Defendant’s home for evidence of receipt and possession of child

pornography, sex tourism (including production of child pornography),

forced labor, and stalking.

      II.   Interview of Defendant

      Agents Galbreath and Jeremy Forys went to Defendant’s home in

Sterling Heights on June 11, 2018, at approximately 7:20 a.m. They did

not initially tell Defendant that they had a search warrant, but instead told

him that they were there to ask him additional questions about his request

to have V1 deported. See TR at 19. According to Agent Forys, Defendant

was “very excited” to see them and invited them into his home. Id. at 21.

Defendant “seemed like finally someone is here to listen to me.” Id.

      Defendant testified that he spent the night before the agents’ visit

playing video games and drinking bourbon. TR at 74-76. He drank a pint of

Jim Beam and fell asleep between nine and ten p.m. Id. He woke up later

and finished most of a second pint around one or two a.m. Id. Defendant

                                       5
considers himself to be an alcoholic. Id. After the second pint, Defendant

estimated that on a scale of one to ten, he was “about a seven” in terms of

his level of intoxication. Id. at 79. When the agents arrived, Defendant

stated that he would “imagine” that he was still drunk, “[d]efinitely over the

limit of like a breathalyzer.” Id. Agent Forys testified that Defendant did not

seem drunk, his speech was not slurred, and he did not smell of alcohol,

although he did note that it was difficult to keep Defendant on a “straight

train of thought.” Id. at 22, 42-43, 66-67.

      Defendant offered the agents a seat at his kitchen table. Agent Forys

asked Defendant to tell him about his relationship and marriage to V1. TR

at 23-24. Defendant said that he met V1 online and went to the Philippines

in 2016 to marry her. After retrieving a scrapbook from a back room,

Defendant showed the agents photographs from his wedding. Id. at 26.

During the interview, Defendant often went outside to smoke cigarettes,

while the agents waited at the kitchen table. Id. at 28.

      At some point during the interview, Defendant’s twelve-year-old son

attempted to contact him by phone, but Defendant declined his calls. Forys

suggested that Defendant answer the phone, but Defendant “repeatedly

said this is way more important than my son.” Id. at 27. Forys testified that

the agents suggested that they could come back at a different time, but

                                       6
Defendant wanted them to stay. Id. at 28.

      Although Defendant testified that he did not answer his son’s calls

because the agents “were telling me that I needed to talk to them right

now,” he later acknowledged that it was his decision to decline the calls. Id.

at 85, 119-20. Defendant does not recall the agents telling him to talk to

his son, nor does he recall the agents telling him not to talk to his son. Id. at

120. He testified that he did not tell the agents that the interview was more

important than his son, who “is my top priority in this entire world.” Id. at 85-

86.

      At approximately 8 a.m., Defendant’s son came to the door because

he needed a ride to school. TR at 85-86. Defendant told his son that the

“police showed up to talk to me, and he said okay.” Id. at 87. His son’s

grandfather had driven him to Defendant’s house, so Defendant asked if

his grandfather could drive him the rest of the way to school. Id. at 86-87.

Defendant testified that he did not feel free to end the interview and take

his son to school, because the agents’ “demeanor towards me was we’re

here now. That was going to take priority over anything else.” Id. at 87.

      At approximately 9:30 a.m., the agents asked Defendant for consent

to search the electronic devices in his home. The agents suggested that

“maybe there were some communications on his phone that would back up

                                       7
his story with the victim’s mother and her arranging this marriage, alluding

to that it was a fraudulent marriage.” TR at 29.

      Agent Forys testified that Defendant’s demeanor “completely”

changed. Id. at 30. Defendant began acting nervously and started chain

smoking cigarettes at the kitchen table. Id. Defendant told the agents that

his devices contained pornography depicting bondage, but they reassured

him that if the pornography did not depict minors, then it was “not an issue.”

Id. at 32. Forys explained the consent form to Defendant and, after some

hesitation, Defendant signed it. Id. at 31-32.

      Forys testified that they subsequently presented Defendant with the

search warrant. Defendant testified that he was given the search warrant

before he signed the consent form, and that he signed it because the

agents told him that “it wouldn’t matter if I signed it or not because they

have a warrant. So I might as well just sign it and cooperate.” Id. at 91.

      After the agents presented Defendant with the search warrant, they

read him his Miranda rights. Id. at 33. Forys testified that they read the

Miranda rights to him, “asked him if he understood each one, and then he

initialed each line.” Id. at 34. Defendant’s testimony is consistent; he stated

that Forys read him his rights and he initialed the form. Id. at 126-27.

Defendant signed the Miranda waiver of rights form at approximately 9:50

                                       8
a.m. Id. at 34-35. Defendant testified that he was “reluctant” to sign the

form, but he “felt pressured to do so,” because “they already had me do the

other form for Exhibit B [electronic consent], and then the warrant itself.” Id.

at 101. Defendant acknowledged, however, that he understood the

Miranda rights Forys read to him. Id. at 127-28.

      After Defendant signed the Miranda waiver, the agents asked him if

he had child pornography on his computers, and he admitted that he did.

Defendant estimated that he had “hundreds of thousands” of files of child

pornography. Defendant told agents that he kept his “main stash” of child

pornography in a safe in his son’s bedroom. He provided the agents with

the combination and they found external and internal hard drives in the

safe. Although an analysis of Defendant’s devices is not yet complete,

over 26,000 files of child pornography have been recovered.

                              LAW AND ANALYSIS

      Defendant has moved to suppress the evidence obtained in the

search, alleging that the warrant was not supported by probable cause.

Defendant also seeks to suppress the statements he made to the agents

before and after the Miranda warnings.1


1
 Defendant also sought to suppress evidence obtained in reliance on the electronic
search consent form; however, the government disclaims any reliance on the form and
relies upon the search warrant instead.
                                         9
   I.     Probable Cause Supporting the Search Warrant

        The issuance of a search warrant requires probable cause. U.S.

Const. Amend. IV. Probable cause exists when there is A>a fair probability,=

given the totality of the circumstances, that contraband or evidence of a

crime will be found in a particular place.@ United States v. Davidson, 936

F.2d 856, 859 (6th Cir. 1991) (citation omitted). Probable cause “is not a

high bar” and “requires only a probability or substantial chance of criminal

activity, not an actual showing of such activity.” United States v. Tagg, 886

F.3d 579, 585 (6th Cir. 2018) (quoting District of Columbia v. Wesby, 138

S.Ct. 577, 586 (2018)).

        “Judges are not permitted to engage in ‘an excessively technical

dissection’ of the record when determining probable cause.” Id. (quoting

Wesby, 138 S.Ct. at 588). When reviewing the sufficiency of an affidavit,

the court views the facts together, since “the whole is often greater than the

sum of its parts,” and may rely on “common-sense conclusions about

human behavior.” Id. (quoting Wesby, 138 S.Ct. at 587-88). Probable

cause “does not require officers to rule out a suspect’s innocent

explanation for suspicious facts.” Id.

        In reviewing a warrant, the court “does not write on a blank slate” and

should pay the issuing judicial officer “great deference.” Tagg, 886 F.3d at

                                         10
586. “The reviewing court is not permitted to attempt a de novo review of

probable cause; the issuing judge’s decision should be left undisturbed if

there was a ‘substantial basis’ for the probable-cause finding.” Id. (citing

Illinois v. Gates, 462 U.S. 213, 238-39 (1983)). An “affidavit is judged on

the adequacy of what it does contain, not on what it lacks, or on what a

critic might say should have been added.” Id. (quoting United States v.

Allen, 211 F.3d 970, 975 (6th Cir. 2000) (en banc)).

      Defendant argues that the search warrant was not supported by

probable cause, because it does not provide reason to believe that child

pornography would be found on Defendant’s electronic devices. Defendant

contends that although the affidavit establishes he viewed videos of

children naked, nudity is not necessarily pornographic and “child erotica” is

not illegal. Viewing the totality of the circumstances, however, there was

probable cause to believe that child pornography could be found on

Defendant’s electronic devices. Defendant began viewing the videos on

his laptop only after his adult daughter moved out, when he began drinking

and became abusive, and masturbated while viewing them. Defendant told

V1 that she would not be able to find these videos on YouTube. Defendant

also asked V1 to have sex with his twelve-year-old son so that he could

record it, suggesting that he may have wanted to recreate child

                                      11
pornography that he had viewed.

      United States v. Edwards, 813 F.3d 953 (10th Cir. 2015), upon which

Defendant relies, is distinguishable. In Edwards, the Tenth Circuit found

probable cause to be lacking when the images described in the affidavit did

not satisfy the definition of child pornography, but which the government

admitted were child erotica. These images were viewed by an agent

“trained to investigate and identify child pornography.” Id. at 963. In

contrast, the images here were viewed by V1, a layperson who is unlikely

to know the difference between child erotica and child pornography and

could have been describing either or both. See id.; United States v.

Soderstrand, 412 F.3d 1146, 1153 (10th Cir. 2005) (layperson’s description

of image found on CDs in a safe depicting “several nude Asian children

about 10-12 years old” as child pornography sufficient to support probable

cause). Nonetheless, V1’s description of the images, coupled with the

other facts in the affidavit, suggest a “fair probability” that child pornography

could be found on Defendant’s electronic devices. A showing that child

pornography could actually be found on Defendant’s devices is not

required. See Tagg, 886 F.3d at 587 (“It is elementary that an applicant for

a search warrant need not allege facts establishing that a crime occurred.”).

      Even if the warrant was not supported by probable cause, the

                                       12
evidence obtained need not be suppressed when it was A>seized in

reasonable, good-faith reliance on a search warrant that is subsequently

held to be defective.=@ United States v. Hython, 443 F.3d 480, 484 (6th Cir.

2006) (quoting United States v. Leon, 468 U.S. 897 (1984)). As the

Supreme Court has emphasized: ATo trigger the exclusionary rule, police

conduct must be sufficiently deliberate that exclusion can meaningfully

deter it, and sufficiently culpable that such deterrence is worth the price

paid by the justice system. As laid out in our cases, the exclusionary rule

serves to deter deliberate, reckless, or grossly negligent conduct, or in

some circumstances recurring or systemic negligence.@ Herring v. United

States, 555 U.S. 135, 144 (2009). Exclusion of evidence obtained in

violation of the Fourth Amendment Ahas always been our last resort, not

our first impulse.@ Id. at 140 (citation omitted).

      Here, the agents did not engage in sufficiently culpable conduct so as

to require exclusion of the evidence obtained. The agents obtained a

search warrant, which did not contain false information, was not Abare

bones,@ and was not so facially deficient as to render the agents’ reliance

upon it unreasonable. See Hython, 443 F.3d at 484 (outlining situations in

which the good faith exception does not apply). Therefore, even if the

search warrant was not sufficiently supported by probable cause, the court

                                        13
would apply the good faith exception to the exclusionary rule.

   II.     Motion to Suppress Statements

         Pursuant to Miranda v. Arizona, 384 U.S. 436, 468-70 (1966), police

officers must inform a custodial suspect that he has a right to remain silent

and to have counsel present. Miranda safeguards apply if the suspect is

(1) subject to interrogation; (2) while in custody. United States v. Crowder,

62 F.3d 782, 785-86 (6th Cir. 1995). “[F]or Miranda to apply, the suspect

must either be actually taken into custody or the restraint on his freedom

must rise to the level associated with a formal arrest.” United States v.

Salvo, 133 F.3d 943, 948 (6th Cir. 1998) (citing California v. Beheler, 463

U.S. 1121, 1125 (1983)). To determine whether a suspect is in custody,

courts focus on the objective circumstances surrounding the interrogation,

to assess “how a reasonable person in the position of the individual being

questioned would gauge the breadth of his or her freedom of action.”

United States v. Panak, 552 F.3d 462, 465 (6th Cir. 2009). “Several factors

guide the inquiry: the location of the interview; the length and manner of

questioning; whether the individual possessed unrestrained freedom of

movement during the interview; and whether the individual was told she

need not answer the questions.” Id.

         When a suspect is questioned at home, “these circumstances often

                                       14
do not rise to the kind of custodial situation that necessitates Miranda

warnings.” United States v. Salvo, 133 F.3d 943, 950 (6th Cir. 1998).

However, “[t]he number of officers, the show of authority, the conspicuous

display of drawn weapons, the nature of the questioning all may transform

one’s castle into an interrogation cell – turning an inherently comfortable

and familiar environment into one that a reasonable person would perceive

as unduly hostile, coercive and freedom-restraining.” Panak, 552 F.3d at

466.

       A. “In Custody” Requirement

       Defendant contends that the agents created an environment that was

the functional equivalent of a custodial interrogation. Relying upon United

States v. Craighead, 539 F.3d 1073 (9th Cir. 2008), Defendant argues that

the length of questioning (two and a half hours) created a custodial

interrogation. In determining whether an interrogation at home is custodial,

the Ninth Circuit “considers the extent to which the circumstances of the

interrogation turned the otherwise comfortable and familiar surroundings of

the home into a ‘police-dominated atmosphere.’” Id. at 1083. The Sixth

Circuit has not adopted this test. United States v. Saylor, 705 Fed. Appx.

369, 373 (6th Cir. 2017) (“The Ninth Circuit's opinion [in Craighead] carries

limited force here because it relies on a four-factor test to distinguish

                                      15
custodial from non-custodial interrogations that, although cited, . . . has not

been imported into the law of our circuit.”). Nonetheless, the facts do not

support the conclusion that Defendant’s home became a “police-

dominated” atmosphere.

      To the contrary, the evidence presented at the hearing demonstrates

that the agents’ questioning of Defendant was non-custodial. Agent Forys

testified that he and Galbreath knocked on Defendant’s door. Defendant

answered and, although he was “surprised” to see the officers, he agreed

to speak with them and invited them in. Forys testified that Defendant was

“very excited” to see them. According to Defendant, the officers were in

plain clothes. Although he could see that they were armed, they did not

display or brandish their weapons. TR at 130-31. The officers asked

Defendant to put his dog outside, which he did “to be courteous.” TR at 82.

They began by asking Defendant open-ended questions about his

relationship with V-1 and how they met. Id. at 69, 83. At times during the

interview, Defendant went outside to smoke cigarettes. Defendant also

retrieved a photo album from his bedroom to show the officers. Defendant

acknowledged that it took some time to tell his story and that he “probably

did more of the talking.” TR at 117-18.

      At one point during the interview, Defendant’s minor son called him.

                                      16
Forys testified that he encouraged Defendant to answer to phone and

offered to leave and come back another time. Defendant declined to

answer his son’s call, which he acknowledged was his decision. He did not

recall Forys telling him either to answer or not answer the call. Later, his

son came to the door. Defendant asked his son if he grandfather could

drive him to school. Although Defendant testified that he did not feel free to

terminate the interview so he could drive his son to school, he did not

identify any actions on the agents’ part (other than their general “demeanor

towards me”) that would cause a reasonable person to feel that his

freedom of movement was restricted.

      The court credits Agent Forys’s testimony that Defendant was happy

to see the officers and that he voluntarily spoke with them at the outset of

the interview. The objective circumstances surrounding the interview, as

described both by Forys and Defendant, indicate that the interview was

non-custodial. Defendant was interviewed in his own home, by

plainclothes officers, and his freedom of movement was not restrained. He

was questioned in a friendly, non-accusatory manner. Although the

interview was somewhat lengthy, this was due to Defendant’s desire to

speak to the agents about his claim of immigration fraud and to tell them

his story, not the result of pressure applied by the agents. The court finds

                                      17
that Defendant was not in custody prior to receiving notice of his Miranda

rights and that a Miranda warning was not required during the first stage of

the interview.

      B. Waiver of Miranda Rights

      Agent Forys and Defendant testified that the tone of the conversation

changed after the officers presented Defendant with a consent form to

search his electronic devices. Defendant became nervous and reluctant to

sign the form. TR 84, 122-23. Defendant testified that he ultimately signed

the form after the officers also presented him with the search warrant

because he wanted to appear cooperative. TR 124.

      The officers then presented Defendant with a form waiving his

Miranda rights. Forys read each of the rights to Defendant, including that

he had the right to remain silent and the right to an attorney. TR 126-27.

Although Defendant was reluctant and conflicted about whether to sign the

form, he testified that he understood the rights Forys read to him. Id.

Defendant also acknowledged that he did not express his reluctance to the

agents. TR 128. Defendant did not identify any coercive behavior on the

part of the agents. Based upon the testimony of both Forys and Defendant,

the court finds that Defendant voluntarily, knowingly, and intelligently

waived his Miranda rights.

                                      18
      Defendant argues that his Miranda waiver was ineffective because it

was tainted by the pre-Miranda questioning. See Missouri v. Seibert, 542

U.S. 600, 614 (2004). In Seibert, the Supreme Court found that Miranda

warnings given mid-interrogation, after the defendant had provided an

unwarned confession, were ineffective and any statements repeated after

the warnings were inadmissible. The Seibert case addressed a police

policy of conducting a two-stage interrogation: asking questions, receiving

a confession, then seeking a waiver of Miranda rights and eliciting a repeat

confession. The Supreme Court found this approach made the Miranda

warnings ineffective: “Upon hearing warnings only in the aftermath of

interrogation and just after making a confession, a suspect would hardly

think he had a genuine right to remain silent, let alone persist in so

believing once the police began to lead him over the same ground again.”

Siebert, 542 U.S. at 613. The Court was concerned that this type of

deliberate, two-step interrogation strategy was used to circumvent Miranda.

      Statements given after a midstream Miranda warning may be

admissible if “a reasonable person in the suspect’s shoes could have seen

the station house questioning as a new and distinct experience, [and

whether] the Miranda warnings could have made sense as presenting a

genuine choice whether to follow up on the earlier admission.” United

                                      19
States v. Ray, 803 F.3d 244, 272-73 (6th Cir. 2015) (quoting Seibert, 542

U.S. at 616 (plurality opinion)). As identified in Siebert, the factors relevant

to this inquiry are “the completeness and detail of the questions and

answers in the first round of interrogation, the overlapping content of the

two statements, the timing and setting of the first and the second

[interrogations], the continuity of police personnel, and the degree to which

the interrogator's questions treated the second round as continuous with

the first.” Id.

       There is no evidence that the agents used a two-step interrogation

strategy in an attempt to circumvent Miranda here. Cf. Siebert, 542 U.S. at

616 (“The unwarned interrogation was conducted in the station house, and

the questioning was systematic, exhaustive, and managed with

psychological skill. When the police were finished there was little, if

anything, of incriminating potential left unsaid.”). The agents did not extract

a confession from Defendant, give him Miranda warnings, then seek a

repeat confession. During the first stage of the interview, the agents asked

open-ended questions about Defendant’s relationship with V1 and his claim

of immigration fraud. TR at 23, 28-29. Defendant’s statements were

voluntary and uncoerced. After Defendant signed the Miranda waiver, the

interview “turned to the possibility of child pornography in the home.” Id. at

                                       20
37, 61. There is no evidence that Defendant’s subsequent statements

were involuntary or that the agents behaved in a threatening or coercive

manner.

     Moreover, the agents did not engage in a custodial interrogation prior

to issuing the Miranda warning. Defendant was not in custody during the

first stage of the interview and a Miranda warning was not required.

Because the pre-Miranda questioning was non-custodial, the Seibert

midstream Miranda warning test does not apply. See United States v. Ray,

690 Fed. Appx. 366, 371-72 (6th Cir. 2017) (Siebert test applied when

defendant was subject to custodial interrogation at his home prior to

Miranda warnings); United States v. Courtney, 463 F.3d 333, 337 (5th Cir.

2006) (when first statement does not violate Miranda, Siebert test does not

apply to post-Miranda statement); United States v. Kiam, 432 F.3d 524,

531 (3d Cir. 2006) (same). For these reasons, the court finds that the

Miranda warnings to Defendant were not ineffective under Siebert. See

also Oregon v. Elstad, 470 U.S. 298, 318 (1985) (“[A] suspect who has

once responded to unwarned yet uncoercive questioning is not thereby

disabled from waiving his rights and confessing after he has been given the

requisite Miranda warnings.”).

     Defendant also argues that his Miranda waiver was involuntary

                                     21
because he was intoxicated. Agent Forys did not perceive Defendant to be

intoxicated. Moreover, Defendant’s own testimony demonstrates that his

alleged intoxication did not affect his ability to understand his rights and

voluntarily waive them. Despite his intoxication, Defendant was able to

remember and recount his conversation with the agents in some detail.

Once the conversation focused on his electronic devices, he had the

capacity to realize that the officers “were not there to help me . . . . [T]hey

were investigating me and not following up on the [marriage fraud]

complaint.” TR 97. He acknowledged that he understood Forys when he

read him the Miranda rights. TR 126-27. Defendant did not testify that his

intoxication impaired his ability to understand his rights or to voluntarily

waive them. The court finds that under the circumstances, to the extent

Defendant remained intoxicated from his previous night of drinking, his

level of intoxication did not impact his ability to understand and voluntarily

waive his Miranda rights. See United States v. Montgomery, 621 F.3d 568,

572 (6th Cir. 2010) (“Drug-induced impairment . . . is a matter of degree,

making it appropriate to gauge the impact of drugs on a case-by-case basis

and in view of other circumstances at play.”).

                                    ORDER

      For these reasons, IT IS HEREBY ORDERED that Defendant’s

                                       22
motion to suppress evidence (Doc. 20) and motion to suppress statements

(Doc. 21) are DENIED.



Dated: February 6, 2019
                                  s/George Caram Steeh
                                  GEORGE CARAM STEEH
                                  UNITED STATES DISTRICT JUDGE




                                  23
